Emery, V. C.
This bill is filed to compel the specific performance of a contract by a married woman and her husband to convey lands belonging to the married woman. The contract (as alleged by the .bill) is evidenced by a memorandum, in writing, signed by the husband and wife on June 2d, 1902, containing the terms of the" contract which are set out in the bill. The contract does not appear to have been acknowledged by the married woman in the manner provided by the thirty-ninth section of the act respecting conveyances (revision of 1898). P. L. of 1898 p. 685. The invalidity of the contract, by reason of the omission of the married woman to acknowledge it, is one of the reasons specified for striking out the bill. That this reason is well founded is settled in this court by the decision of Vice-Chancellor Stevens in Corby v. Drew, 10 Dick. Ch. Rep. 391 (1897), where it was *140expressly held that under the then existing laws a contract for sale of lands which had not been acknowledged according to law could not be specifically enforced in equity against a married woman. In Goldstein v. Curtis, 18 Dick. Ch. Rep. 454 (May, 1902), Vice-Chancellor Pitney held that by virtue of the additional provision made in this section 39 as to the effect of the acknowledgment of the deed upon the married woman’s estate, a contract which had been acknowledged could not be enforced. The decision in Corby v. Drew has not been questioned in any .court and it has been followed by Vice-Chancellor Stevenson in a late case—Osten v. Oesman (September, 1902, memorandum decision)-—as settling the law in this court. In this ease, also, the bill for specific performance against a married woman was dismissed because the contract had not been acknowledged according to law. '
So far as relates to the.present question, the law as to married women is still the same as when the decision in Corby v. Drew was rendered.
Upon the authority of these decisions the bill must be dismissed.